DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 5-8 in the reply filed on 4/06/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-4 and 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hagiwara et al. (JP 2011006509), Kaihatsu (WO 2007114108) or Ito et al. (JP 72003731).
	In the abstract, Hagiwara et al. teach an acrylic rubber composition containing an
acrylic elastomer prepared from an acrylic acid alkyl ester, a methacrylic acid alkyl ester, a crosslinking monomer, 50 parts by mass or less of ethylene, etc. and 10 parts by mass or less of with maleic acid monoalkyl ester and a fumaric acid monoalkyl ester crosslinking monomers,(see ¶’s 20 and 21).
	 In the examples, Hagiwara et al. teach preparing the acrylic elastomer from 69.1 parts by mass of ethyl acrylate monomer units, 29.4 parts by mass of n-butyl acrylate monomer units, and 1.5 parts by mass of monobutyl maleate monomer units, and then additionally introducing 7.7 kg of ethyl acrylate, 3.3 kg of n-butyl acrylate, 1.12 kg of monobutyl maleate.
	
	In the abstract and ¶ 19), Kaihatsu teaches an acrylic rubber prepared from methyl (meth)acrylate, ethyl (meth)acrylate, n-butyl(meth)acrylate, and 0.1-10% by weight of a crosslinking monomer such as monobutyl maleate or monobutyl fumarate (See ¶ 21, 23-25, and 28), in which the acrylic rubber is produced from a monomer mixture comprising 50 parts of ethyl acrylate, 30 parts of butyl acrylate, 17 parts of methoxyethyl acrylate, and 2 parts of monobutyl fumarate.

	In the abstract, Ito et al. teaches an emulsion copolymer prepared from at least two unsaturated
monomers selected from the group consisting of esters of acrylic acids and methacrylic acids.  In example 1, Ito et al. teach an acrylic copolymer was produced by mixing 329 kg of methyl acrylate, 285 kg of butyl acrylate and, 26.5 kg of itaconic acid.
	While Hagiwara et al., Kaihatsu or Ito et al. do not expressly teach the disclosed properties of the claimed acrylic copolymer, it is reasonable that the acrylic copolymer of Hagiwara et al., Kaihatsu or Ito et al. would possess the presently claimed properties, since the compositions of Hagiwara et al., Kaihatsu and Ito et al. are prepared in the same way and are essentially the same as the claimed composition.  The USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort.  In any event, an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald  et al , 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE